DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Publication No. 2015-189840 (Hayato et al., hereinafter referred to as Hayato).
Hayato, in [0011], discloses a radiation sensitive resin composition that comprises a polymer ([0012]), a radiation sensitive acid generator ([0131]), [0125]), and solvent ([0185]), wherein the polymer includes a first and second structural unit, both structural units includes acid-labile groups and oxoacid groups that are protected by the acid-labile groups, the acid labile groups being a first acid labile group for the first structural unit, and a second acid labile group for the second structural unit.  Hayato, in [0077], [0078], [0079], discloses the claimed first structural unit with the oxoacid and acid labile group and is the same as the group (A) recited in claim 1 (Z) and the same structural unit recited in claim 4 as (2-1), see below, wherein the structure unit (2-1-1) is disclosed below,

    PNG
    media_image1.png
    166
    132
    media_image1.png
    Greyscale
and the z being the acid labile group , the structure i-3 is disclosed below,

    PNG
    media_image2.png
    178
    269
    media_image2.png
    Greyscale
wherein the Z, as disclosed in i-3, above is the same as the formula (A) and the 1-3 structure is the same as the claimed (2-1), and the claimed X, as disclosed above is a carbonyl group, R1 is a CF2 , wherein R3 is a hydrocarbon group with 1 to 20 carbon atoms ([0016], includes methyl group) and is the same as the claimed R2 group (claims 1-4, 8-10, 14-21).  Hayato, in [0086], [0087], [0088], discloses the same claimed structural unit II, see below,
 
    PNG
    media_image3.png
    281
    319
    media_image3.png
    Greyscale
and is same as the claimed claimed (a-1) and (a-2) (claims 5, 11).  Hayato, in [0199], [0200], discloses forming a resist film by coating the radiation sensitive resin composition on a substrate, followed by exposing the resist film, and developing the exposed resist film in an organic solvent (see [0210]) (claims 6, 7, 12-13).
Response to Arguments
Applicant’s arguments, see Remarks filed April 15, 2022, with respect to the rejection(s) of claim(s) 1-21, made in the previous office action have been fully considered but they are not persuasive.  The 35 U.S.C. 102(a)(1) rejection of claims 1-21, are maintained.  With respect to applicant’s argument that the prior art Hayato does not disclose the acid labile group (A) or that the applicant’s z group (first acid-labile group) as recited in claim 4 as (2-1) is not the same as that disclosed by Hayato and that Hayato’s R4-S-Re does not satisfy the claimed acid labile groups recited,  Hayato in [0072], teaches the same claimed structural unit recited in claim 4 as (2-1), Hayato illustrates the structure (2-1-1) and is the same as the claimed (2-1), and the structural unit along with acid labile group “z” is illustrated in (i-3).  The claimed applicant’s (R1-X-R2)n as recited in claim 1, wherein R1 can be hydrocarbon, and X can be a carbonyl and R2 can be hydrocarbon, and that R1 and R2 can be substituted with fluorine atoms and n=1 at least gives the following group -CF2-COO-CH3 as the possible structures and in Hayato’s formula i-3, the carbon bonded to the oxy structure has one group as -CF2-COO-R3, wherein R3 is an organic group with at least one carbon atom or upto 20 carbon atoms, and can easily be CH3 and is the same claimed (R1-X-R2)1.  With respect to the claimed R3’s, applicant recites in claim 1 that R3’s are identical or different and Hayato has in structure illustrated as (i-3), a -CH3 group and a R4-S-Re group attached to the Carbon atom that is bonded to the oxy group wherein R4 is hydrocarbon as disclosed in [0029] of Hayato i.e., Hayato has two different groups of hydrocarbons that is the same as the claimed R3’s that are different.  Therefore, Hayato teaches the same claimed acid labile group and the same claimed first structural unit recited in claims 1, 4, 8, and 10;  Hayato also teaches the same claimed second structural unit and is illustrated as formula (3-1) and (3-2) in paragraph [0087] of Hayato and is the same claimed (a-1) and (a-2) structures recited in claim 5, and claim 11.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        June 7, 2022.